DETAILED ACTION
In response to the Amendments filed on November 23, 2022, claim 1 is amended; claims 8-20 are still withdrawn; and claim 21 is newly added. Currently, claims 1-7 and 21 are further examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s affirmation of the election without traverse of the invention of Group I drawn to claims 1-7 in the reply filed on November 23, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Day (US Pub. No. 2016/0256622 A1).
Claim 1. Day discloses a system for controlling an infusion pump display, the infusion pump including a processor (118), memory (124) operably coupled to the processor, and display logic (i.e., logic for processor to operate display screen 122) comprising instructions that, when executed, cause the processor to: 
display a first subset of infusion parameters (i.e., drug name, concentration, dose rate, time remaining, VBTI, volume remaining, alarm name) on a first running screen of the infusion pump (i.e., “near view” delivery screen) ([0115]); 
display a second subset of infusion parameters (i.e., therapeutic agent name, concentration, dose rate, VTBI, and alarm information) on a second running screen of the infusion pump (i.e., “far view” delivery screen), wherein the first subset of infusion parameters is greater than the second subset of infusion parameters ([0115]; i.e., time and volume remaining) and the display of the first subset of infusion parameters is in a smaller presentation size than the display of the second subset of infusion parameters ([0115]; i.e., font size of “far view” delivery screen is larger); 
evaluate a condition related to the infusion pump ([0168]; i.e., system determining that other line is not currently infusing); and 
based on the evaluation of the condition and use of a predictive algorithm, automatically and without user intervention, display a specialized screen related to a current status of the system (i.e., a notification such as notification of incompatible drug of Fig. 46 described in [0176] is also based on a use of a predictive algorithm that allows the infusion pump to determine whether the selected TPN protocol is compatible or concurrent delivery warning of Fig. 61 is also based on predictive algorithm that allows the infusion pump to determine the existence of the non-delivery condition).
Claim 2. Day discloses the system of claim 1, wherein the specialized screen comprises at least one of data (i.e., information), a programming field (i.e., programming field “Go to Line A” or “Cancel”), a parameter, or a graph related to the condition (Fig. 61; [0168]-[0169]).
Claim 3. Day discloses the system of claim 1, wherein the system further comprises a sensor (i.e., accumulated air detector) configured to provide a measurement related to the infusion pump, wherein the display logic instructions causing the processor to evaluate the condition related to the infusion pump includes evaluating the measurement (i.e., determining that the accumulated air exceeds threshold), and wherein the specialized screen is based on the measurement ([0214]; i.e., notification based on this detection).
Claim 5. Day discloses the system of claim 1, wherein the condition is an alarm condition  (i.e., selected drug being incompatible) and the display logic further comprises instructions to, automatically and without user intervention, re-display the first running screen (i.e., else if the caregiver does not override, the system display the available TPN protocol again).
Claim 6. Day discloses the system of claim 1, wherein the display logic further comprises instructions to evaluate a second condition related to the infusion pump (i.e., a predetermined time) and based on the evaluation of the second condition, automatically and without user intervention, re-display the second running screen ([0115]; i.e., automatically switching to far view after the predetermined time).
Claim 7. Day discloses the system of claim 1, wherein the display logic instructions causing the processor to evaluate the condition related to the infusion pump includes at least one of a predictive algorithm determination, a near-field communication component determination, a peripheral device connection determination, or a signature determination ([0087]; i.e., notification indicating duplicate or incompatible substance from multiple infusion connected infusion devices).
Claim 21. Day discloses the system of claim 1, wherein the specialized screen related to a current status of the system is based on previously recorded transitions and data associated to the transitions (i.e., notification of incompatible drug of Fig. 46 described in [0176] is based on the previously recorded transitions between the selected protocol and the patient response and the data includes the specifics of the protocol; or concurrent delivery warning of Fig. 61 is also based on the previously recorded transitions between the selections of deliver to the different lines including whether to concurrent or piggyback and the data includes the specifics of such selections).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemoto (US Pub. No. 2012/0306881 A1).
Claim 1. Nemoto discloses a system for controlling an infusion pump display, the infusion pump including a processor (153), memory (154) operably coupled to the processor, and display logic (i.e., logic for control part 153 to operate display 151) (Fig. 3) comprising instructions that, when executed, cause the processor to: 
display a first subset of infusion parameters on a first running screen of the infusion pump (Fig. 6; [0089]-[0092]); 
display a second subset of infusion parameters on a second running screen of the infusion pump (Fig. 7), wherein the first subset of infusion parameters is greater than the second subset of infusion parameters ([0101]; i.e., larger graph and it is also clear that less infusion parameters are displayed); 
evaluate a condition related to the infusion pump ([0108]-[0109]; i.e., determining whether pressure exceeds P1); and 
based on the evaluation of the condition and use of a predictive algorithm, automatically and without user intervention, display a specialized screen related to a current status of the system (Figs. 9; [0108]-[0109], [0113]; i.e., since a predictive algorithm is used to determine and plot an ideal pattern).
Claim 2. Nemoto discloses the system of claim 1, wherein the specialized screen comprises at least one of data (i.e., information), a programming field, a parameter (i.e., pressure, time), or a graph related to the condition (Figs. 9, [0108]-[0109]).
Claim 3. Nemoto discloses the system of claim 1, wherein the system further comprises a sensor (i.e., i.e., load cell) configured to provide a measurement related to the infusion pump (i.e., pressure), wherein the display logic instructions causing the processor to evaluate the condition related to the infusion pump includes evaluating the measurement (i.e., determining whether detected pressure exceeds P1), and wherein the specialized screen is based on the measurement ([0108]-[0109]).
Claim 21. Nemoto discloses the system of claim 1, wherein the specialized screen related to a current status of the system is based on previously recorded transitions and data associated to the transitions ([0108]; i.e., since the displays of Figs. 9a-c are based on real time recorded data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Day (US Pub. No. 2016/0256622 A1) in view of Nemoto (US Pub. No. 2012/0306881 A1).
Claim 4. Day discloses system of claim 3, wherein the sensor is a flow sensor ([0215]; i.e., detector for tracking infusion rate) but does not explicitly disclose that the specialized screen comprises a graph of the flow detected by the flow sensor. However, Nemoto also discloses a system for controlling an infusion pump display (as further explained above), wherein Nemoto discloses a sensor for sensing a condition ([0108]) and the processor further causing display of an alarm notification to the user with an image such as a graph of the detected condition causing the alarm to be issued (Fig. 9a; [0109]). Therefore, since both Day and Nemoto are drawn to systems for controlling an infusion pump display, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Day with the feature of the specialized screen comprises a graph of the condition detected by the sensor as disclosed Nemoto so as to display a pattern of the sensed condition for the user to more easily check the condition causing the alarm to be issued ([0109] of Nemoto). Accordingly, Day in view of Nemoto discloses that the specialized screen comprises a graph of the flow (i.e., tracked infusion rate) detected by the flow sensor (i.e., detector for tracking infusion rate of Day) ([0215] of Day).

Response to Arguments
Applicant's arguments filed November 23, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “decision block at condition 754 can use predictive algorithms to select a specialized screen for a user. Condition 754 can determine, based on previously recorded data, a transition to given screen for a particular set of pump or system characteristics. In other words, previous transitions and the data associated with those transitions are recorded. Controller 108 can use trend lines (not explicitly illustrated in the drawings) to draw conclusions for the most desired or most often entered screen for that set of pump or system characteristics” on instant pg. 27, lines 6-12) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, it is noted that the instant claim scope does not require all the specifics of the cited pg. 27, lines 6-12. It is noted the scope of the amendment still encompasses the scopes of how Day and Nemoto uses of a predictive algorithm, see above for additional details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JENNA ZHANG/Primary Examiner, Art Unit 3783